Citation Nr: 1752286	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  17-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1944 to May 1945 and February 1947 to April 1949.  He also had unverified service in both the United States Naval Reserves and the United States Coast Guard Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening the claim of entitlement to service connection for a low back disability.  Regardless of any RO determinations on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at an August 2017 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 1987, VA denied the Veteran's claim of service connection for a low back disability.  The Veteran was notified and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the May 1987 decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1. The May 1987 rating decision that denied service connection for a low back disability is final.  38 U.S.C. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2017).

2. Evidence received since the May 1987 rating decision is new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Based on New and Material Evidence

Service connection for low back disability was denied by a May 1987 rating decision.  Notice was provided in the following month and the Veteran neither appealed the decision nor submitted new and material evidence within the one year appeal period.  It thus became final.  See 38 U.S.C. § 7103, 7104; 38 C.F.R. §§ 20.1100.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c)("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As noted above, in May 1987, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. § 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The May 1987 denial of service connection for a low back disability was based on a determination that there was no nexus between the Veteran's low back disability and service.  The evidence before the RO included the Veteran's service treatment records, post-service medical records, December 2013 VA examination report, and lay statements. 

The evidence received since the May 1987 rating decision includes VA treatment records and lay statements.  Specifically, during the August 2017 Board hearing, the Veteran stated that his low back disability started when he had a spinal tap prior to surgery during service and has gotten progressively worse since service.  As this evidence relates to the basis for the prior denial, and presuming the credibility of the lay statements for the limited purpose of reopening the claim, it is new and material, and reopening of the claim for service connection for a low back disability is warranted.

ORDER

New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened; to this extent only, the appeal is granted.


REMAND

Remand is necessary to afford the Veteran a new examination to ascertain the likely etiology of his low back disability.

The Veteran is diagnosed with a current low back disability, which he attributes to his military service; specifically after lifting a side of beef, and as a residual of spinal taps performed during in-service hospital treatment to repair a hernia and resolve an appendicitis.  

The Veteran was afforded a VA examination in December 2013 and the examiner determined that the Veteran's low back disability is less likely as not related to his service-connected appendectomy.  As indicated however, the Veteran does not assert that his back disability is related to the appendectomy per se, but rather to a spinal tap that was purportedly given to him for anesthetic purposes during the appendix treatment.  This should be addressed by a medical examiner.  Moreover, a medical examiner has not yet been afforded the opportunity to address the Veteran's contentions that he experienced low back pain after having lifted a heavy side of beef and after another spinal tap received in connection with an inservice herniorrhaphy.  For these reasons, a new examination should be afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's relevant VA treatment records since December 2016 for inclusion in the claims file.

2.  Contact the Veteran and ask him to identify any outstanding private medical treatment he has received for his low back disability.  If any private treatment is identified, the records from such treatment should be obtained.

3.  Ensure that the Veteran's complete service treatment records are of record, to include such records from all periods of service in the Naval and Coast Guard reserves.  If the Veteran's complete service treatment records, including those from the Reserves, are unavailable, such should be documented, in writing, in the record.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the current low back disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

After examination of Veteran and review of the claims file, the VA examiner shall: 

(a) Provide an opinion as to whether the Veteran's current low back disability is at least as likely as not related to or caused by service.  In doing so, address the Veteran report of low back injury after lifting a side of beef during service.  

(b) The examiner MUST also discuss the likelihood that the Veteran had a low back disability PRIOR TO his 1978 fall in Montreal on a sidewalk causing low back pain and if so, whether such is related to his military service.

(c) Provide an opinion as to whether the current low back disability is proximately due to, or aggravated by claimed spinal taps associated with the service-connected appendectomy and service connected herniorrhaphy.  Address the Veteran's reports of low back pain following spinal taps reportedly performed in connection with the in-service hernia repair and appendectomy.  Note:  For purposes of drafting the requested opinion, please assume that spinal taps were given to the Veteran in connection with his in-service appendectomy and hernia repair.

A thorough explanation must be provided for the opinion rendered. 

5.  Following the above development readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


